Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 3, 9-11, 13, 16-19 of U.S. Patent No. 11/226,267 (hereinafter '267). Although the claims at issue are not identical, they are not patentably distinct from each other because the scope of the instant application falls within the scope of 267. 
Claim 1 (267: claims 1, 9, and 10).
Claim 2 (267: claims 1, 10, and 11).
Claim 3 (267: Claim 11).
Claim 4 (267: claim 11).
Claim 5 (267: claim 12).
Claim 6 (267: claim 2).
Claim 7 (267: claims 2 and 19).
Claim 8 (267: claim 3).
Claim 9 (267: claim 13).
Claim 10 (267: claim 13).
Claim 11 (267: claim 17).
Claim 12 (267: claim 11).
Claim 13 (267: claim 11).
Claim 14 (267: claim 2).
Claim 15 (267: Claim 13).
Claim 16 (267: claim 19).
Claim 17 (267: claims 16-19).
Claim 18 (267: claim 9).
Claim 19 (267: claims 1 and 10).
Claim 20 (267: claims 16-19).

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-4 and 7-9 are rejected under 35 U.S.C. 102(a)(1)as being anticipated by Exicon Industrial Join and Center et al. (101898341)(hereinafter "Excicon").
Regarding claims 1 and 9 Exicon discloses an apparatus comprising: 
a slice defined within a virtualizable automated test equipment architecture, the slice comprising: a plurality of signal paths (Pars. 47, 49); 
an impedance disposed along at least one signal path of the plurality of signal paths (Pars. 30, 42, and 50); 
a plurality of configurable disconnects, the configurable disconnects being configured to open or close at least one of the plurality of signal paths (Par. 47);
 a controller configured to be coupled to the configurable disconnects, wherein the controller is configured to control the state of the plurality of configurable disconnects such that the slice is configured to operate in one of a simulation mode, a data acquisition mode, an instrument mode, a fault mode, or a real source connect mode (Pars. 48 and 49).
	Regarding claim 3, Exicon discloses wherein the first slice and the second slice are configured to operate in different modes (Par. 48).
	Regarding claim 4, Exicon discloses wherein the first slice and the second slice are configured to operate in the same modes. (Par. 47).
	Regarding claim 7, Exicon discloses a first external device connection corresponding to the first slice and a second external device connection corresponding to the second slice wherein each of the first external device connection and the second external device connection are configured to interface with a unit under test. (Par. 48).
	Regarding claim 8, Exicon discloses a signal conditioner disposed along a signal path of the plurality of signal paths, said signal conditioner being configured based on predetermined test requirements (Par. 47).

Allowable Subject Matter
Claims 2-4 and 10-12 would be allowable if rewritten to overcome the Double Patenting rejection, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.	
Claims 15-20 would be allowable if rewritten or amended to overcome the rejection(s) under Double Patenting, set forth in this Office action.
Wade (USPAP. 20150339216) discloses providing testing environments using virtualization are presented. In one or more embodiments, a computer system may receive, from a client computing device, a software application. Subsequently, the computer system may receive, from the client computing device, a set of one or more testing parameters for testing the software application. Then, the computer system may create, based on the set of one or more testing parameters for testing the software application, a testing environment for the software application using a native hardware layer that represents hardware on which the software application is configured to be executed. Thereafter, the computer system may initiate a testing session in which software application is executed in the testing environment. Subsequently, the computer system may provide, to the client computing device, a control interface for controlling the testing session (Abstract; Pars. 68-76).
	Tu et al. (USPAP. 20130257448) discloses a test board system and method for a power over Ethernet device. The test board includes a direct current (DC) power terminal connected to a DC power supply, and includes a network connector, a detection circuit and a classification circuit. The detection and classification circuits are coupled to the network connector and both receive a DC voltage derived from the DC power supply. During different time stages, the detection circuit provides different impedances between the DC power terminal and the network connector. A voltage variation at a test terminal coupled with the network connector shows whether a powered device is connected to the network connector. During a classification stage, the classification circuit provides an impedance device between the DC power terminal and the network connector to build a current path, and classifies the powered device based on a current flowing through the current path (Abstract; Pars. 38-42).
 	Wadell (USPAP. 20170146632) discloses an automatic test equipment (ATE) includes: a test instrument for outputting test signals to test a device under test (DUT), and for receiving response signals based on the test signals; a device interface board (DIB) connected to the test instrument, with the DIB including an application space having a site to which the DUT connects, and with the test signals and the response signals passing through the site; and calibration circuitry in the application space on the DIB. The calibration circuitry includes a communication interface over which communications pass, with the communications comprising control signals to the calibration circuitry and measurement signals from the calibration circuitry. The calibration circuitry also includes non-volatile memory to store calibration data and is controllable, based on the control signals, to pass the test signals from the test instrument to the DUT and to pass the response signals from the DUT to the test instrument (Abstract; Pars. 27-35). 
Regarding claim 15, the closest prior art of record either alone or in combination fails to anticipate or render obvious the combination wherein "virtualize a second slide of the automated test equipment…predetermined modes" in combination with other limitations in the claims as defined by Applicants. 
Claims 15-20 would be allowable if rewritten to overcome the Double Patenting rejection, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHUONG HUYNH whose telephone number is (571)272-2718. The examiner can normally be reached M-F: 9:00AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrew M Schechter can be reached on 571-272-2302. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PHUONG HUYNH/            Primary Examiner, Art Unit 2857                                                                                                                                                                                            	September 21, 2022